DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/13/2021 has been entered. Claims 1, 7-8, 10, 12-18 are pending. Claims 1, 10, 12, and 13 are currently amended. Claims 9 and 11 are canceled. Applicant’s amendment does not overcome the 35 U.S.C. 103 rejection(s) of claims 1, 7-8, 10, 12-18. 

Claim Form and Arrangement
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01 (n).
For example, claim 18 depends from claim 1 and comes after claim 17 which depends from claim 10, claim 18 should come before claim 10 because of its dependency on claim 1 (claim 18 should come immediately after claim 9). As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fehlings et al. (U.S. Patent No. 8,666,604 B2) hereinafter Fehlings in view of Klein et al. (U.S. Publication No. 2010/0256870 A1) hereinafter Klein.

Regarding claim 1, Fehlings discloses a plurality of vehicle sensors to monitor vehicle parameters [see Column 4 lines 11-15 - discusses measuring characteristics such as vehicle signals (yaw rate, acceleration) and see Column 8 lines 57-67 - discusses measuring both (yaw rate, acceleration) vehicle signals using optical or radar for a comparison with normal values];
a plurality of steering system sensors to monitor steering system parameters [see Column 3 lines 4-13 - discusses measuring characteristics such as steering signals (steering angle) and see Column 4 lines 16-34 - discusses measuring additional signals and may include a different motor signal (servomotor of steering system)];
a repository for storing normal values for the plurality of vehicle sensors and the plurality of steering system sensors, a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, wherein the correlation block is configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository [see Column 3-4 lines - 66-67 and 1-15 - discusses comparing and verifying (correlating) normal ranges (determined by road tests) with measured characteristics (steering signals and vehicle signals) in a multi-dimensional graph]; and 
the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value [see Column 4 lines 52-61 - discusses sending a warning in case the normal operating range is exceeded and see Figure 5 below - depicts normal operating range 36 and overload ranges 38, 40, 42, Fehlings is capable of detecting friction because the steering system would be subjected to extreme mechanical stress (abnormal values detected on steering system) brought by high friction on the steering system – see Argument section below].

    PNG
    media_image1.png
    271
    383
    media_image1.png
    Greyscale

Figure 5 of Fehlings

	However, Fehlings fails to disclose:
a plurality of vehicle sensors to monitor vehicle parameters including a vehicle speed sensor for monitoring the speed of the vehicle;
 a plurality of steering system sensors to monitor steering system parameters including a steering angle sensor for monitoring the steering angle of the vehicle; and 
a trigger block operatively connected to the correlation block, the vehicle speed sensor and the steering angle sensor, the trigger block activating the correlation block when both the vehicle speed reaches a preset value for vehicle speed and the steering angle of the vehicle reaches a preset value for steering angle.

	Klein discloses: 
a vehicle speed sensor for monitoring a speed of the vehicle [see Paragraph 0020 - discusses that a vehicle speed 58 is used as an input (from a vehicle sensor) when determining friction in a steering system]; and
see Paragraph 0020 - discusses that a steering angle 56 is used as an input (from a vehicle sensor) when determining friction in a steering system].
Klein suggests that when taking into consideration conditional constraints, such as the vehicle speed and steering angle, the friction error estimate can be reduced [see Paragraph 00020-0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the signals measured as taught by Fehlings to include vehicle speed and steering signal as taught by Klein in order to reduce friction error estimate [Klein, see Paragraph 00020-0021].

Klein further discloses a trigger block operatively connected to a correlation block, the vehicle speed sensor and the steering angle sensor, the trigger block activating the correlation block when both the vehicle speed reaches a preset value for vehicle speed and the steering angle of the vehicle reaches a preset value for steering angle [see Table 1 below - discusses the thresholds required in order to achieve an accurate friction estimation (thresholds include vehicle speed and steering angle) and see Paragraph 0020 - discusses sending a vehicle speed 58 and steering angle 56 to a constraints module 44, the constraints module 44 has thresholds for the vehicle speed 58 and steering angle 56, when the vehicle speed 58 and steering angle 56 reach a threshold (see table 1 below - above a minimum speed (exceeding minimum speed threshold) and below a maximum speed while a minimum steering angle is maintained) the friction estimation is then enabled]. Klein further discloses that a warning signal is for high friction [see Paragraphs 0048 and 0052 – discusses that when any value is exceeded during a comparison, then a high friction warning is sent].

    PNG
    media_image2.png
    245
    461
    media_image2.png
    Greyscale

Table 1 of Klein

Klein suggests that imposing constraints (thresholds) and checking them to see if they are met can reduce possibility of error before determining friction [see Paragraph 0020-0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation block as taught by Fehlings with the trigger block as taught by Klein in order to reduce possibility of error before determining friction [Klein, see Paragraph 0020-0021].

Regarding claim 8, Fehlings and Klein disclose the invention with respect to claim 1. Fehlings further discloses wherein the steering system parameters monitored by the steering system sensors include: steering speed [see Column 6 line 33 - steering angular velocity], steering rotor angle [see Column 6 line 28 - motor position (angle of rotation of the motor)], steering rotor speed [see Column 6 lines 29-30 - angular velocity of the motor], steering rotor torque [see Column 6 line 29 - motor torque] and steering wheel torque [see Column 6 line 33 - steering torque], and [see Column 6 lines 36-40 - discusses that sensors on the steering system can measure the characteristics above].
 

Regarding claim 10, Fehlings discloses: 
a first set of sensors to monitor vehicle parameters and/or steering system parameters [see Column 4 lines 11-15 - discusses measuring characteristics such as vehicle signals (yaw rate, acceleration) and see Column 8 lines 57-67 - discusses measuring both (yaw rate, acceleration) vehicle signals using optical or radar for a comparison with normal values];
a repository for storing normal values for vehicle parameters and steering system parameter, a correlation block operatively connected to the repository and to a second set of sensors that monitor vehicle parameters and/or steering system parameters [see Column 3-4 lines - 66-67 and 1-15 - discusses comparing and verifying (correlating) normal ranges (determined by road tests) with measured characteristics (steering signals and vehicle signals) in a multi-dimensional graph, and see Column 3 lines 4-13 - discusses measuring characteristics such as steering signals (steering angle)];
wherein the correlation block is configured to compare the vehicle parameters and steering system parameters from the second set of sensors with data of normal values in the repository [see Column 4 lines 52-61 - discusses sending a warning in case the normal operating range is exceeded and see Figure 5 below - depicts normal operating range 36 and overload ranges 38, 40, 42, and see Column 4 lines 16-34 - discusses measuring additional signals and may include a different motor signal (servomotor of steering system)]; and

    PNG
    media_image1.png
    271
    383
    media_image1.png
    Greyscale

Figure 5 of Fehlings

the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle parameters and the steering system parameters exceed a predetermined value [see Column 4 lines 52-61 - discusses sending a warning in case the normal operating range is exceeded and see Figure 5 below - depicts normal operating range 36 and overload ranges 38, 40, 42, Fehlings is capable of detecting friction because the steering system would be subjected to extreme mechanical stress (abnormal values detected on steering system) brought by high friction on the steering system – see Argument section below].

    PNG
    media_image1.png
    271
    383
    media_image1.png
    Greyscale

Figure 5 of Fehlings

	However, Fehlings fails to disclose a vehicle speed sensor for monitoring the speed of the vehicle and a steering angle sensor for monitoring the steering angle of the vehicle; and a trigger block operatively connected to the correlation block and the first set of sensors, and the trigger block activating the correlation block when the vehicle parameters and/or the steering system parameters from the first set of sensors reach a predetermined level, and that the warning signal is for high friction.

a vehicle speed sensor for monitoring a speed of the vehicle [see Paragraph 0020 - discusses that a vehicle speed 58 is used as an input (from a vehicle sensor) when determining friction in a steering system]; and
a steering angle sensor for monitoring a steering angle of the vehicle [see Paragraph 0020 - discusses that a steering angle 56 is used as an input (from a vehicle sensor) when determining friction in a steering system].
Klein suggests that when taking into consideration conditional constraints, such as the vehicle speed and steering angle, the friction error estimate can be reduced [see Paragraph 00020-0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the signals measured as taught by Fehlings to include vehicle speed and steering signal as taught by Klein in order to reduce friction error estimate [Klein, see Paragraph 00020-0021].

	Klein further discloses a trigger block operatively connected to the correlation block and the first set of sensors, and the trigger block activating the correlation block when the vehicle parameters and/or the steering system parameters from the first set of sensors reach a predetermined level [see Table 1 below - discusses the thresholds required in order to achieve an accurate friction estimation (thresholds include vehicle speed and steering angle) and see Paragraph 0020 - discusses sending a vehicle speed 58 and steering angle 56 to a constraints module 44, the constraints module 44 has thresholds for the vehicle speed 58 and steering angle 56, when the vehicle speed 58 and steering angle 56 reach a threshold (see table 1 below - above a minimum speed (exceeding minimum speed threshold) and below a maximum speed while a minimum steering angle is maintained) the friction estimation is then enabled]. Klein further discloses that a warning signal is for high friction [see Paragraphs 0048 and 0052 – discusses that when any value is exceeded during a comparison, then a high friction warning is sent].

    PNG
    media_image2.png
    245
    461
    media_image2.png
    Greyscale

Table 1 of Klein

Klein suggests that imposing constraints (thresholds) and checking them to see if they are met can reduce possibility of error before determining friction [see Paragraph 0020-0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation block as taught by Fehlings with the trigger block as taught by Klein in order to reduce possibility of error before determining friction [Klein, see Paragraph 0020-0021].

Regarding claim 12, Fehlings and Klein disclose the invention with respect to claim 10. Klein further discloses wherein the trigger block activates the correlation block when the vehicle speed reaches the predetermined level corresponding to a preset value for vehicle speed and when the steering angle of the vehicle reach the predetermined level corresponding to a preset value for steering angle [see Table 1 below – discusses thresholds set for the steering angle and the vehicle speed (preset values)].

    PNG
    media_image2.png
    245
    461
    media_image2.png
    Greyscale

Table 1 of Klein

Klein suggests that imposing constraints (thresholds) and checking them to see if they are met can reduce possibility of error before determining friction [see Paragraph 0020-0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation block as taught by Fehlings with the trigger block as taught by Klein in order to reduce possibility of error before determining friction [Klein, see Paragraph 0020-0021].

Regarding claim 13, Fehlings and Klein disclose the invention with respect to claim 10. Fehlings further discloses wherein the second set of sensors sense two or more vehicle parameters and/or steering system parameters from a group consisting of: steering rack force, lateral acceleration, longitudinal acceleration, vehicle speed, yaw rate [see Column 4 lines 11-15 - discusses measuring vehicle signals such as yaw rate], steering speed [see Column 6 line 33 - steering angular velocity], rotor angle [see Column 6 line 28 - motor position (angle of rotation of the motor)], rotor speed [see Column 6 lines 29-30 - angular velocity of the motor], rotor motor torque [see Column 6 line 29 - motor torque] and steering wheel torque [see Column 6 line 33 - steering torque] to provide signals to the correlation block for see Column 4 lines 1-34 - discusses measuring additional signals for comparison with normal values, such as yaw rate, and may include a different motor signal (servomotor of steering system) which includes].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fehlings in view of Klein further in view of D'Silva et al. (U.S. Patent No. 8,666,604 B2) hereinafter D'Silva.

Regarding claim 7, Fehlings discloses the invention with respect to claim 1. Fehlings further discloses wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: yaw rate [see Column 4 lines 11-15 - discusses measuring vehicle signals such as yaw rate].
However, Fehlings fails to disclose wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: longitudinal acceleration and lateral acceleration.

Schusteritz discloses wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: longitudinal acceleration and lateral acceleration [see Column 4 lines 29-40 - discusses the CAN bus can provide signals such as lateral acceleration and longitudinal acceleration].
Schusteritz suggests that these signals can be used to determine when a vehicle is in a stable state [see Column 2 lines 47-55], this improves reliability when detecting for increased internal friction [see Column 4 lines 40-46].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle parameter of yaw rate as taught by Fehlings to include the vehicle parameters of longitudinal acceleration and lateral acceleration as taught by Schusteritz in order to determine when a vehicle is in a stable state [Schusteritz, see Column 2 lines 47-55 and see Column 4 lines 40-46].

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fehlings in view of Klein further in view of D'Silva et al. (U.S. Patent No. 8,392,055 B2) hereinafter D'Silva.

Regarding claim 14, Fehlings and Klein disclose the invention with respect to claim 13.
	However, the combination of Fehlings and Klein fails to disclose wherein the correlation block operates a Mahalanobis- Taguchi system (MTS) to calculate a Mahalanobis distance (MD) from the one or more vehicle parameters and/or steering system parameters.
	D'Silva discloses wherein a correlation block operates a Mahalanobis- Taguchi system (MTS) to calculate a Mahalanobis distance (MD) from one or more vehicle parameters and/or steering system parameters [see Column 3 lines 18-42 - discusses calculating Mahalanobis values for measured signals such as steering wheel angle, lateral acceleration value, and yaw rate value and compares the values to a threshold].
	D'Silva suggests that using Mahalanobis equations can help a computer determine vehicle stability [see Column 3 lines 35-42].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation block as taught by Fehlings to calculate a Mahalanobis distance (MD) as taught by D'Silva in order to determine vehicle stability [D'Silva, see Column 3 lines 35-42].

Regarding claim 15, Fehlings, Klein, and D'Silva disclose the invention with respect to claim 14. Fehlings further discloses measuring values from second set of sensors [see Column 4 lines 16-34 - discusses measuring additional signals and may include a different motor signal (servomotor of steering system)]. D'Silva further discloses wherein a repository is see Column 3 lines 46-67, Column 4, and see Column 5 lines 1-39 - discusses using the measured signals (steering wheel angle, lateral acceleration value, and yaw rate) to calculate normal values via Mahalanobis equations, each of the signals are measured over a predetermined time interval of the driver operating the vehicle].
	D'Silva suggests that using Mahalanobis equations can help a computer determine vehicle stability during vehicle operation [see Column 3 lines 35-42].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the values from the second set of sensors and repository as taught by Fehlings to learn or acquire normal operating parameters for the signals as taught by D'Silva in order to determine vehicle stability during operation [D'Silva, see Column 3 lines 35-42].
	
Regarding claim 16, Fehlings and Klein disclose the invention with respect to claim 13. Fehlings further discloses measuring values from second set of sensors [see Column 4 lines 16-34 - discusses measuring additional signals and may include a different motor signal (servomotor of steering system)].
 However, the combination of Fehlings and Klein fails to disclose wherein the repository is configured to learn or acquire normal operating parameters for the signals received from the second sensors over an operational period for the vehicle.
 D'Silva further discloses wherein a repository is configured to learn or acquire normal operating parameters for the signals received from the second sensors over an operational period for the vehicle [see Column 3 lines 46-67, Column 4, and see Column 5 lines 1-39 - discusses using the measured signals (steering wheel angle, lateral acceleration value, and yaw rate) to calculate normal values via Mahalanobis equations, each of the signals are measured over a predetermined time interval of the driver operating the vehicle].
	D'Silva suggests that using Mahalanobis equations can help a computer determine vehicle stability during vehicle operation [see Column 3 lines 35-42].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the values from the second set of sensors and repository as taught by Fehlings to learn or acquire normal operating parameters for the signals as taught by D'Silva in order to determine vehicle stability during operation [D'Silva, see Column 3 lines 35-42].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fehlings in view of Klein further in view of Goto et al. (U.S. Publication No. 2018/0194390 A1) hereinafter Goto.

Regarding claim 17, Fehlings and Klein disclose the invention with respect to claim 10.
However, the combination of Fehlings and Klein fails to disclose wherein the high friction in the steering system is caused by rust.
Goto discloses wherein the high friction in the steering system is caused by rust [see Paragraph 0072 - discusses a first abnormality part measuring signals from a plurality of sensors (speed sensor and steering sensor) attached to a steering system in order to detect abnormalities in the steering system (see Paragraph 0132 - discusses the abnormality part is used for determining rust in the steering system)].
Goto suggests that by using the first abnormality part (sensor signals), that the occurrence of rust will be determined and will also suppress incorrect information [see Paragraph 0132].
Fehlings to acquire sensor signals from the vehicle as taught by D'Silva in order to determine the occurrence of rust and to suppress incorrect information [Goto, see Paragraph 0132].
	
Regarding claim 18, Fehlings and Klein disclose the invention with respect to claim 1.
However, the combination of Fehlings and Klein fails to disclose wherein the high friction in the steering system is caused by rust.
Goto discloses wherein the high friction in the steering system is caused by rust [see Paragraph 0072 - discusses a first abnormality part measuring signals from a plurality of sensors (speed sensor and steering sensor) attached to a steering system in order to detect abnormalities in the steering system (see Paragraph 0132 - discusses the abnormality part is used for determining rust in the steering system)].
Goto suggests that by using the first abnormality part (sensor signals), that the occurrence of rust will be determined and will also suppress incorrect information [see Paragraph 0132].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Fehlings to acquire sensor signals from the vehicle as taught by D'Silva in order to determine the occurrence of rust and to suppress incorrect information [Goto, see Paragraph 0132].

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Examiner disagrees with Applicant’s arguments on Page 8 that “There is no motivation, however, to substitute the vehicle speed of Klein for estimating friction for the arrangement of Fehlings, which estimates an external impact as the purposes are different”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Klein suggests that when taking into consideration conditional constraints, such as the vehicle speed and steering angle, the friction error estimate can be reduced [see Paragraph 00020-0021]. 
In response to applicant's argument on Page 8 that Fehlings is directed to “detecting external impacts and that purpose is different from Applicants invention of detecting rust”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Fehlings discloses a steering system with sensors for detecting when a sensor value is determined to be abnormal and sending a warning. Applicant’s invention is directed at a system that does the same thing: when the normal operating ranges of sensors are abnormal, then there is a high force detected on a steering system. Therefore, the steering system in Fehlings would be capable of detecting friction because the steering system would be subjected to extreme mechanical stress (abnormal values detected on steering system) brought by high friction on the steering system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665